On Remand from the Alabama Supreme Court

PATTERSON, Retired Appellate Judge.
Leon McLeod, Jr. appealed his conviction and sentence for the murder of James McKissick, raising only the issue of the vol-untariness of his confession. This court reversed McLeod’s conviction, holding that his confession was involuntary. 718 So.2d 723 (Ala.Cr.App.1996). The Alabama Supreme Court granted the state’s petition for certio-rari review, and reversed the judgment of this court. In reversing, it applied the test set out in Ex parte Gaddy, 698 So.2d 1150 (Ala.1997), and held that the state had met its burden of proving that McLeod’s confession was voluntary. McLeod v. State, 718 So.2d 727 (Ala.1998). Therefore, in accordance with the Supreme Court’s holding, McLeod’s conviction is due to be, and it is hereby, affirmed.
The foregoing opinion was prepared by Retired Appellate Judge John Patterson while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
AFFIRMED.
All Judges concur.